 


 HR 6237 ENR: Proper and Reimbursed Care for Native Veterans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 6237 
 
AN ACT 
To amend the Indian Health Care Improvement Act to clarify the requirement of the Department of Veterans Affairs and the Department of Defense to reimburse the Indian Health Service for certain health care services. 
 
 
1.Short titleThis Act may be cited as the Proper and Reimbursed Care for Native Veterans Act or the PRC for Native Veterans Act. 2.Clarification of requirement of Department of Veterans Affairs and Department of Defense to reimburse Indian Health Service for certain health care servicesSection 405(c) of the Indian Health Care Improvement Act (25 U.S.C. 1645) is amended by inserting before the period at the end the following: , regardless of whether such services are provided directly by the Service, an Indian tribe, or tribal organization, through purchased/referred care, or through a contract for travel described in section 213(b). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
